gi4 internal_revenue_service department of the treasury washington dc contact person telephone number in reference to orr ep t dec i999 legend church congregation hospital corporation a corporation b city cc state d committee f subcommittee g directory plan x a e w k a a e t w o a w o t this is in response to letters dated july december whether plan x e of the internal_revenue_code in which you requested a letter_ruling as to a church_plan within the meaning of section is and in support of your letter_ruling request you submitted the following facts and representations the hospital is a not-for-profit corporation located in city founded in c state d the hospital was organized by and is currently operated under the auspices of the congregation a religious_order operating within the church who are dedicated to providing health care to the general_public the stated purpose of the hospital is to acquire own operate administer and otherwise deal with a nursing home hospital carries out its mission of advancing the healing ministry eeeeekeex drimarily through the direction of the activities of its nursing home organization the hospital's nursing home philosophy is according to its certificate of the bo all of the hospital's activities are conducted and consistent with the philosophy of the church and the congregation carried out consistent with and guided by the official teachings of the church by-laws and mission statement where the hospital is called upon to advance the healing ministry t kk eekkek dy providing high quality cost effective elder care services further pledges to treat all persons with compassion according to the principles of dignity charity and justice this sense of purpose is further reflected in its the hospital as part of a corporate_reorganization the hospital's a state d not-for-profit corporation is the sole member of certificate of incorporation was restated in a the hospital corporation b corporation a is also the sole member of an acute care hospital located in city c state d corporation management of the affairs of the hospital is vested in its the board_of trustees is divided into three board_of trustees subject_to certain powers reserved to corporation a groups with each group containing approximately the same percentage of the total trustees after one year three years for three years the first group shall expire the second after two years and the third after thereafter the trustees of each group shall serve the board_of trustees act by majority vote at any meeting at the board_of trustees also the number of trustees who currently which a quorum is present constitute the entire board_of trustees shall not be less than thirteen nor more than twenty consists of the following ex-officio members rr ir ir ra kr rrr rrr rr rk kk ree of the congregation and two additional members of the congregation designated by the general superior the president of corporation a who do not serve in an ex-officio capacity are elected by corporation a management least two of whom shall be attending physicians on corporation b's medical staff representatives and one shall be a member of the hospital's senior at least four other trustees shall be physicians at the remaining trustees shall be community and the president of corporation b kkktkkk keke the trustees the general superior the officers of the hospital shall include a chairperson president vice president treasurer sectetary and when deemed necessary by the board_of trustees a vice chairperson one or more other officers and assistant officers as may be elected the president shall be appointed and removed by the sole member corporation a remaining officers and the board_of trustees shall appoint the corporation a and its subsidiaries have all been recognized as being exempt from federal income_taxation under sec_501 a of the internal_revenue_code as organizations described in sec_501 none have been determined to be of the code private_foundations under code sec_509 a and b and the a iii hospital are all listed in the directory of and thus included in the group exemption applicable to all such listed institutions corporation a corporation b the hospital has maintained plan x for its eligible plan x was previously amended and plan x has since been amended and restated most recently employees and the eligible employees of the other participating employers since its acquisition of the hospital on date effective january restated in to incorporate applicable provisions of the tax_reform_act_of_1986 and all subsequent legislation and regulatory changes since that time to the best knowledge of the hospital no election with respect to plan x has been made under sec_410 of the internal_revenue_code plan x has at all times been maintained exclusively for the benefit of employees of the hospital and plan x has been maintained primarily for the benefit of individuals employed by non-profit organizations and not in connection with an unrelated_trade_or_business you have represented that under plan x the administrator of the plan is the hospital in this case is appointed by the board_of trustees of corporation members of each committee and subcommittee may consist of unless some other person or committee is appointed by the hospital all administrative aspects of plan x have been handled by subcommittee g appointed by committee f since the overall reorganization of corporation a in committee f a hospital trustees and one or more corporation a trustees all of whom are appointed by the hospital board_of trustees members of committees serve at the pleasure of the hospital board_of trustees the retirement plans of corporation b principal purpose or function is the administration of plan x as well as the retirement plans for corporation b administrative duties include general plan administration plan design decisions and the funding and investment of plan assets subcommittee g also handles the administration for subcommittee g's subcommittee g's all based on the foregoing statements and representations you request a ruling that plans x of sec_414 of the internal_revenue_code is a church_plan within the meaning to qualify under sec_401 of the code an employees' plan generally must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding each of these sections however standards of sec_412 contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 h see sec_410 b e b and sec_414 of the code generally defines a church a plan established and maintained for its employees or plan as their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code under sec_414 a of the code a plan established it is maintained by an organization whether a civil law for its employees by an employer which is not itself a church or a convention or association of churches but otherwise meets the requirements of sec_414 will be treated as a church_plan if corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church or a convention or for the employees of in pertinent part sec_414 b of the code provides that an employee of churches includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches a church or convention or association of sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church or that organization must a convention or association of churches to have a church_plan under sec_414 of the code establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 employees of an organization maintaining a plan b are considered to be church employees if the organization exempt from tax under sec_501 of the code is controlled by or associated with a church or a convention or association of churches and both e a of the plan by an organization described in section provides for administration or funding or is in this case the hospital is a nonprofit corporation established and operated by the congregation a religious_order the stated purpose of the to acquire own operate administer and otherwise of women within the church who are dedicated to providing health care to the general_public hospital activities are carried out consistent with and guided by the official teachings of the church and the philosophy of the hospital is consistent with that of the church and the congregation hospital is deal with a nursing home and to advance the healing ministry of jesus christ by providing high quality cost effective elder care services compassion according to the principles of dignity charity and justice is vested in its board_of trustees which includes a number of church and congregation officials as members and is generally subject_to powers reserved to corporation a in addition management of the affairs of the hospital the hospital pledges to treat all persons with in addition the hospital corporation a and corporation b are each listed in the official directory of the church for the united_states of america the internal_revenue_service has determined that any organization listed or appearing in the church's official directory is an organization described in sec_501 a that is listed in the official directory of the church shares common religious bonds with that church and therefore is associated with a church or a convention or association of churches within the meaning of sec_414 of the code the service has determined that any organization and exempt from tax under section of the code also if an organization is associated with the church and shares common religious bonds with the church that organization's employees are deemed to be church employees common religious bonds between the congregation the hospital and corporations a and b organizations with the church it of the hospital meet the definition of employee under sec_414 e b deemed to be employees of the church for purposes of the church_plan rules accordingly these individuals are and the association of all these in view of the is concluded that the employees of the code having established that the above organizations’ employees are church employees the remaining issue is whether the committee which administers the plans is an organization controlled by or associated with a church or a convention or association of churches and has as its principal purpose or function the administration or funding of a plan within the meaning of sec_414 a of the code in this case the board_of trustees of corporation b has appointed committee f which subcommittee g the duty_of handling the administrative aspects of plan y administration of plan x and the other retirement plans of maintained by the corporation a such duties include plan administration and design and the funding and investment of plan the principal function of subcommittee g has delegated to in turn is the thus subcommittee g is an organization controlled by or assets associated with a church or a convention or association of churches and has as its principal purpose or function the administration or funding of retirement benefits for individuals and their beneficiaries who are deemed to be employees of association of churches x an organization described in sec_414 a is concluded therefore that plan a plan administered by as administered by subcommittee g a church or a convention or a plan for the provision of of the code it is accordingly it is ruled that plans x is a church_plan within the meaning of sec_414 of the internal_revenue_code this letter expresses no opinion as to whether plan x the determination as continues to be a qualified_plan under sec_401 of the code under sec_401 appropriate key district director's office of the internal_revenue_service is within the jurisdiction of the to whether a plan remains qualified in accordance with a power_of_attorney on file with this office this letter is being sent to your authorized representative garely yours boat tews valk alan pipkin chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of letter
